UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6305


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD CHRISTOPHER NEAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:94-cr-00300-JAB-4)


Submitted:   June 16, 2011                    Decided:   June 28, 2011


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Christopher Neal,     Appellant Pro Se. Angela Hewlett
Miller, Assistant United     States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald Christopher Neal appeals the district court’s

order denying in part his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence.             We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated    by    the   district    court.        United    States    v.   Neal,   No.

2:94-cr-00300-JAB-4 (M.D.N.C. Jan. 11, 2010).                     We dispense with

oral     argument     because    the    facts    and     legal    contentions    are

adequately      presented   in    the     materials      before    the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2